DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Irene (Qing) Lin on 5/13/21. 
The application has been amended as follows: 

Claim 6 is being amended as follows:
6. The micro delivery device of claim 1, wherein a superabsorbent material is attached [[to-a]] to a surface of the at least one electrode.

Claim 16 is being amended as follows:
16. The micro delivery device of claim 1, wherein the substrate is made of a material selected from silicon, metals and metal alloys, silicone, parylene, 

Claim 20 is CANCELED.

Claim 21 is CANCELED.

Claim 23 is being amended as follows:
at least one electrode is made in the shape of an inverse-trapezoid.
Claim 28 is being amended as follows:
28. The micro delivery device of claim 1, wherein the at least one electrode includes more than three electrodes, two of the electrodes are applied as positive and negative, one of the electrodes is applied as a reference electrode to prevent IR drop, and others of the electrodes are used as redundant electrodes to prevent from inconvenience of repairing whenever a sudden malfunction of [[an]] one of the at least one electrodes occurs.

Allowable Subject Matter
Claims 1, 4-18, 22-26, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, while the examiner does not necessarily agree with applicant’s reasoning for why the Haase et al. reference (US 2013/0096503 A1, cited previously) does not provide adequate teachings or suggestions for one having ordinary skill in the art to be motivated to employ a diaphragm which has a helically corrugated structure to the previously mentioned device of Wang/Shih/Dunn (see Rejection of Claim 1 in 11/23/20 Non-Final Rejection), the examiner does believe that it would not have been obvious in view of Haase because Haase merely teaches “If the diaphragm includes corrugations, then the number of corrugations and position, e.g. radial position or radius/diameter of ring shaped corrugation may most affect the compliance provided” (para 0080). This is not an explicit teaching or reasoning to use a helically corrugated diaphragm with the device of Wang/Shih/Dunn (see Rejection of Claim 1 in 11/23/20 Non-Final Rejection). Further, the applicant appears to have a specific reasoning and purpose for the helically corrugated structure of the diaphragm (see instant paragraphs [0075]-[0076]) and thus the claimed structure cannot be considered a mere design choice. Therefore, no combination of references was found that would have made it obvious to one having ordinary skill in the art to arrive at the invention of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783